Me. Justice Gary on petition fob rehearing. We are urged to reconsider the question of the sufficiency of the evidence as to the amount of damages. This we decline to do. We do not regard it to be necessary in deciding that a court or jury made no mistake upon evidence, to recite the evidence. It is further urged that we did not consider the construction of the bond conditioned inter alia to pay “ all damages, and loss which plaintiff may sustain by reason of the withholding of the premises, and by reason of any injury done thereto,” As we read the argument the appellant holds that, unless the damages and loss sued for are the result, both of withholding and of injury done, there can be no recovery. A statutory bond has the effect which, in reason, must have been intended. Hibbard v. McKinley, 28 Ill. 240. Petition denied.